Citation Nr: 1645278	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for a right retractile testicle with orchialgia.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008.

In June 2016, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the June 2016 Board Remand is included in the Duties to Notify and Assist section below.

The issue of service connection for residuals of a left hydrocelectomy has been raised by the record in a June 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

For the entire increased rating period on appeal, the right testicular disability has been manifested by subjective complaints of pain and the need for long-term pain management and intermittent intensive management for retraction; the need for frequent hospitalizations or continuous intensive management have not been shown.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for right retractile testicle with orchialgia have been met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7525 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran is in receipt of a noncompensable (zero percent) rating for the right testicular disability DC 7523, for the entire appeal period.  While the right testicular disability was initially rated under DC 7523 for complete atrophy of the testis, in this decision, the Board is granting a 10 percent rating based on the more favorable criteria at DC 7525.

The right testicular disability is rated as analogous to chronic epididymo-orchitis under DC 7525, which provides that this disability is rated as a urinary tract infection under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.20 (2015) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

A urinary tract infection manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides that a 10 percent evaluation is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent evaluation requires recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management.

For the entire increased rating period, the evidence, lay and medical, is at least in equipoise as to whether the Veteran's right testicular disability has been manifested by pain and requires long-term drug therapy and intermittent intensive management.  Specifically, during the December 2012 VA examination, he reported having a retractable right testicle since service, as well as pain.  He also indicated that the right testicle retracted with exertion, increased exercise, and intercourse.  

Similarly, during the October 2013 VA examination, he stated that he had pain during intercourse and with activity.  In the July 2016 VA examination report, results from a sonogram of the scrotum revealed no testicular atrophy and the right testicle was tender on exam.

Significantly, VA treatment records reveal that the Veteran has been prescribed Tramadol for pain to be taken daily as needed.  VA treatment records further indicate that Tramadol has been prescribed for the entire increased rating period, including as recently as June 2016.  In addition, in a January 2011 VA urology outpatient treatment note, he indicated that the testis have intermittently retracted into the abdomen since service (i.e., requires intermittent intensive management), which also occurred with sexual activity.  He reported that the testis retracted a lot easier, which was painful and embarrassing.  

For these reasons and resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the right testicular disability has been manifested by pain and requires long-term pain management drug therapy and intermittent intensive management for retraction.  As such, a 10 percent rating, but no higher, under DC 7525 is warranted.  

A rating in excess of 10 percent is not warranted as the evidence does not show recurrent symptomatic infection requiring drainage, frequent hospitalization, or continuous intensive management.  Moreover, to the extent the record reveals any voiding dysfunction, such as slow or weak stream and decreased force of stream, and urinary frequency, the July 2016 VA examiner opined that these problems were not related to the right testicular disability.

In addition, the Veteran has contended that he has a painful scar on the right testicle resulting from a hydrocelectomy performed during service (service connection for residuals of a left hydrocelectomy is referred to the AOJ in the Introduction section above).  In this regard, in the December 2012, October 2013, and July 2016 VA examination reports, the VA examiners explicitly indicted that there was no scar (surgical or otherwise) related to the right testicular disability.  

Further, several VA treatment records and in the VA examinations, examining medical health professionals have indicated that the Veteran underwent a right hydrocelectomy in October 2000; however, upon review of the service treatment records, the evidence shows that he underwent a left hydrocelectomy in October 2000.  While service treatment records indicate complaints and treatment for right retractile testicle, they do not show a right hydrocelectomy.  In short, a separate compensable rating for a scar associated with the right testicular disability is not warranted.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.

To the contrary, the symptomatology and impairment caused by the Veteran's right testicular disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required at any time during the increased rating appeal period.  As noted, his symptom of pain requiring long-term pain management drug therapy and intermittent intensive management for retraction was considered when awarding the schedular rating for the right testicular disability under DC 7525.  

In short, the record does not indicate that the Veteran's right testicular disability causes impairment that is not contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right testicular disability is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 10 percent rating is most appropriate.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the right testicular disability.  To the contrary, the record reflects that the Veteran is currently employed.  As such, Rice is inapplicable and the issue of a TDIU is not before the Board and not raised by the record.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in March 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in March 2012.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  He was also provided with multiple VA examinations in December 2012, October 2013, and July 2016, the reports of which have been associated with the claims file.  The VA examinations, taken together, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducting a physical examination, and specifically addressed symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the right testicular disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

For the entire rating period on appeal, a 10 percent rating, but no more, for right retractile testicle with orchialgia is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


